Appellant, on appeal from a like conviction in the recorder's court of the city of Eufaula, was convicted of the offense of violating an ordinance of the said city prohibiting the sale, etc., of intoxicating liquors, in the circuit court of Barbour county. There was no objection interposed, in either the recorder's court or the circuit court, to the process, or complaint, on which the appellant was tried. It appears that proper affidavit, *Page 486 
made before the recorder, was the beginning of the prosecution. There was really no necessity for the filing of any "complaint" in the circuit court. Code 1923, § 4646. The objection, made for the first time here, on appeal, to the sufficiency of said complaint, is therefore unavailing.
The evidence was ample to support the verdict and judgment of guilt. The judgment from which the appeal is taken must be, and is, affirmed.
Affirmed.